DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed January 27, 2021 is acknowledged.

Response to Amendment
Claims 1, 9, and 14 have been amended.  Claims 1-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive with regards to claims 1, 2, 5-10, 13-15, and 18-20.  A response is provided below in bold where appropriate.
Applicant’s arguments, with respect to claims 3, 4, 11, 12, 16, and 17 have been fully considered and are persuasive.  The rejection  of claims 3, 4, 11, 12, 16, and 17 has been withdrawn. 
Applicant responds to Foreign Priority, pg. 13 of Remarks:
Priority Claim
The Office states, " [a]cknowledgment is made of applicant's claim for foreign priority based on an application filed in India on February 15, 2019. It is noted, however, that applicant has not filed a certified copy of the IN201941006157 application as required by 37 CFR 1.55. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to 
Applicant is working through their Foreign Associate in India to initiate transmission of the requested priority document. Applicant hopes to receive the requested priority document soon. Until the priority document is obtained, Applicant acknowledges that the effective filing date is based on the US filing date.
Noted.
Applicant argues 35 USC §101 rejection, starting pg. 13 of Remarks:
Rejections under 35 U.S.C. § 101
Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to nonstatutory subject matter. Specifically, the Office Action asserts that the claims "under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity." Office Action, p. 19. The Office further asserts that the claims cover "performance of the limitation as a fundamental economic practice (e.g. mitigating risk such as identify the second entity as an authenticated sender of the second VCC transaction) or commercial interactions (e.g. determine that the first digital information is representative of a first VCC transaction)." Office Action, p. 20.
Section 101 imposes limitations on the subject matter that is eligible for patent protection. As with any rejection, the Office bears the burden of establishing a prima facie case that a claim is unpatentable under § 101. MPEP § 2106.
The USPTO guidelines utilize the two-part Mayo test as outlined by the U.S. Supreme Court in Alice Corp. for determining patent eligibility. The test, at Step 1, is to determine whether the claims are directed to a process, machine, manufacture, or composition of matter. See, e.g., 2019 Revised Patent Subject Matter Eligibility Guidance, accessible at https://s3.amazonaws.com/public-inspection.federalregister.gov/2018-28282.pdf.
If the claims are not directed to a process, machine, manufacture, or composition of matter, then the claim is patent ineligible. If the claims are directed to a process, machine, manufacture, or composition of matter, the test proceeds to Step 2A, which is a two-prong inquiry. Id.
Id. "[J]udicial exceptions are for subject matter that has been identified as the 'basic tools of scientific and technological work' which includes 'abstract ideas' such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena." Id. Mathematical concepts include "mathematical relationships, mathematical formulas or equations, mathematical calculations." Id. Certain methods of organizing human activity include "fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)." Id. Mental processes include "concepts performed in the human mind (including an observation, evaluation, judgment, opinion)." Id. "Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except . . . [i]n the rare circumstance in which a USPTO employee believes a claim limitation that does not fall within the enumerated groupings of abstract ideas should nonetheless be treated as reciting an abstract idea . . . ." Id.
If the claims do not recite a judicial exception, the claim is patent eligible. If the claims recite a judicial exception, then the claims require further analysis in Prong Two of Step 2A. Prong Two evaluates whether the claims recite additional elements that integrate the exception into a practical application of that exception. Id. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Id. Claim elements that are indicative of an additional element integrates the exception into the practical application include: "an additional element [that] reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field," "an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim," "an additional element [that] effects a transformation or reduction of a particular article to a different state or thing," and/or "an additional element [that] applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." Id.
If the claims do not integrate the exception into a practical application, then the test proceeds to Step 2B, which is to determine whether the claim recites additional elements that amount to significantly more than the judicial Id.
If the claims recite additional elements that amount to significantly more than the judicial exception, then the claim is patent eligible. If the claim does not recite additional elements that amount to significantly more than the judicial exception, then the claim is patent ineligible. Id.
Step 1 of the Alice/Mayo framework — The claims are directed to one of the statutory categories of invention
The first step to determining whether a claim is directed to a judicial exception is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If not, then the claim is patent ineligible.
Claim 1 (and dependent claims thereof) is directed to a computer system for implementing a dual input virtual credit card (VCC) payment receiver function, which is a machine. A machine is one of the statutory categories of invention. Claim 9 (and dependent claims thereof) is directed to a method for implementing a dual input virtual credit card (VCC) payment receiver function, which is a process. A process is one of the statutory categories of
Page 15 of 30
invention (i.e., one of a process, machine, manufacture, or composition of matter). Claim 14 (and dependent claims thereof) is directed to a non-transitory computer-readable storage medium for implementing a dual input virtual credit card (VCC) payment receiver function, which is a machine. A machine is one of the statutory categories of invention. Accordingly, Step 1 for each of claims 1, 9, and 14 is satisfied.
Step 2A of the Alice/Mayo framework:
Next, each claim is analyzed to determine whether it satisfies the two-prong inquiry under step 2A of the Mayo framework.
Prong One of Step 2A of the Alice/Mayo framework — The claims are not "directed to " an abstract idea
The Office asserts that the claims "under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity." Office Action, p. 19. The Office further asserts that the claims cover "performance of the limitation as a fundamental economic practice (e.g. mitigating risk such as identify the second entity as 
Applicant respectfully disagrees with this characterization of the claims. According to the October 2019 PEG, examples of commercial or legal interactions (e.g., business relations) might include:
"[A] transaction performance guaranty," "processing insurance claims for a covered loss or policy event under an insurance policy," "tax-free exchanges or real estate," "arbitration," "using advertising as an exchange or currency," "offer-based price optimization," "structuring of a sales force or marketing company," "processing a credit application between a customer and dealer," and/or "processing information through a clearinghouse." October 2019, PEG, available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf.
From MPEP  2106.04(a)(2) II  B.
Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include : 
i. structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009); 
ii. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and 
iii. offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015). 
An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. 
Therefore processing a credit application was considered a commercial interaction.
According to the October 2019 PEG, examples of managing personal behavior or relationships or interactions between people (e.g., following rules or instructions) might include:
"[A] set of rules for playing a dice game," "voting, verifying the vote, and submitting the vote for tabulation," "assigning hair designs to balance head shape," and/or "a series of instructions of how to hedge risk." Id.
According to the October 2019 PEG, examples of mental processes or concepts performed in the human mind might include:
"[A] claim to collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind," "a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind," and/or "a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind." Id.

Claim 9, however, does not have a computer performing any significant step.  A person could perform the steps.
The system and method recited in the currently pending claims is not like any of the above enumerated examples. On the contrary, the system/method of the claims implement a dual input virtual credit card payment receiver function that:
(1)    receives first digital information from an authenticated first entity via an application program interface;
(2)    receives second information from an unauthenticated and not yet identified second entity via a digital message;
(3)    parses the metadata of the digital message to identify attributes to exchange with a first account associated with the provider and a second account associated with the purchaser;

(5)    based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transforms the identified attributes into a standard form acceptable by the credit card transaction processing system; and
 (6) provides the second VCC transaction including the identified attributes transformed into the standard form to the secure storage for processing by the credit card transaction processing system such that the credit card transaction system is unaware of whether the transaction was initiated via the application programming interface or the digital message.

Thus, the claimed system and method is significantly more concrete than the representative abstract ideas, does not correspond with any of the examples of an abstract idea outlined by the October 2019 PEG, and therefore is not directed to an abstract idea as outlined by the October 2019 PEG.


The elements themselves cannot be abstract.  The above are all related to credit card transactions.  The combination of elements cannot themselves be abstract.
Prong Two of Step 2A of the Alice/Mayo framework — The claims recite additional elements that integrate the exception into a practical application of that exception
Even assuming arguendo that the claims are directed to an abstract idea, the claims recite additional elements that integrate the exception into a practical application of that exception.
As outlined in the specification, "[providers that participate in a B2B transaction may utilize electronic data transfers to securely and efficiently receive payment for goods and services delivered to purchasers. Disclosed techniques illustrate uses of a VCC as a method of processing B2B payments. Disclosed systems represent a more secure alternative and efficient transaction process as compared to ACH and check payments. As disclosed, VCC techniques represent, at a high level, a “card-less” credit card payment. As uses of VCC type transactions become more prevalent, providers of goods and services may recognize an improvement to the processing performed within and across disclosed computer systems to process payments using a virtual credit card. Disclosed techniques may represent an improvement to both the computer processing and the efficiency of obtaining remittance as part of the purchase transaction." Specification, 0018 (emphasis added).

In addition, as outlined by the specification, “[d]isclosed systems and techniques may enable a providing entity (e.g., provider) to more efficiently process each individual VCC payment while further reducing or eliminating any manual actions that may currently be embedded within their payment processing methodology. In one example implementation, a system allows electronic delivery of VCC payment information using any method of transferring electronic data to the seller. In this example, an entity sending the VCC payment data may be, for example, a purchaser (e.g., end-user or subsequent provider within a supply chain), a card issuer (e.g., creator of a VCC on behalf of the purchaser), or any other entity transmitting VCC payment data. In this example, the system may accept VCC payment data from a plurality of sources and using a plurality of different data exchange methods. Data exchange methods in this context may be, for example, application programming interfaces (APIs) of any type, email files, and any other method of electronic data exchange." Specification, ]} 0020 (emphasis added).
In other words, similar to Example 42 - Method for Transmission of Notifications When Medical Records Are Updated1 of the USPTO 101 Guidelines, the Assignee has created a dual input virtual credit card (VCC) payment receiver function that collects, converts, and consolidates payment information from a plurality of sources and using a plurality of different data exchange methods into a standardized format, and transmits the data that has been converted into a standardized format to a credit card transaction processing system to process the payment. Further, because the payment information has been converted into a standardized format, the credit card transaction processing system is unaware of whether the transaction was initiated using a first input or a second input.

The standard form is claimed and taught at a high level of generality.  Also, it is for credit card transaction, where the judicial exception itself cannot provide the practical application.  

Thus, similar to Example 42, the claims recite a combination of additional elements including collecting information, converting information that was input by a user in a non-standardized form to a standardized format, and automatically transmitting the data that has been converted into a standardized format to a credit card transaction processing system whenever a payment input is received. The claims as a whole integrate the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by accepting payment data from a plurality of sources using a plurality of different data exchange methods and converting the payment data from the plurality of sources using the plurality of different data exchange methods into a standardized format regardless of the format in which the information was input by the user.

In further consideration, Applicant’s Claim 3 provides a practical application of natural language processing to identify metadata and ignore additional extraneous information.  
More specifically, the dual input virtual credit card system recited in the claims provides an integrated virtual credit card processing system to improve computing efficiencies and transmissions between distributed systems and manage communications between computing systems. As noted above, the claimed computing system implementing a dual input virtual credit card payment receiver function:
(1)    receives first digital information from an authenticated first entity via an application program interface;
(2)    receives second information from an unauthenticated and not yet identified second entity via a digital message;
(3)    parses the metadata of the digital message to identify attributes to exchange with a first account associated with the provider and a second account associated with the purchaser;
(4)    based on the identified attributes to exchange with the first account associated with the provider and the second account associated with the purchaser, determines that the identified attributes are sufficient to perform the second VCC transaction;
(5)    based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transforms the identified attributes into a standard form acceptable by the credit card transaction processing system; and
(6)    provides the second VCC transaction including the identified attributes transformed into the standard form to the secure storage for processing by the credit card transaction processing system.
This combination of steps improves the functioning of computer technology itself. For example, the system improves communications between computers and computer efficiency by providing an automated system that, based on the identified attributes to exchange with a first account associated with the provider and a second account associated with the purchaser, determines that the identified attributes are sufficient to perform a second VCC transaction and, based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transforms the identified attributes into a standard form acceptable by the credit card transaction processing system. Therefore, the functioning of the computer system is improved because the claimed systems and methods are more efficient when 
With all due respect, the above is not improving computer technology itself.  The above is improving transaction processing.

Therefore, the present claims do not merely recite displaying or using data in the data's original form. Rather, the present claims recite a transformation of data to a standardized form such that the credit card transaction system is unaware of whether the transaction was initiated via the application programming interface or the digital message. Additionally, because the data has been transformed into a standardized form, the credit card transaction processing system can process data from a plurality of sources using a plurality of different data exchange methods. This improves the computing functionality of the credit card transaction processing system because it can process more types of data from multiple different sources without needing to identify or determine the type of data or the source of the data.

Transformation is claimed and taught at a high level of generality.

Additionally, the claimed system/method provides rules and configurations that enable a computer to perform a function in a manner different from other virtual credit card systems. In McRO, the court found that automating subjective tasks previously performed by a human may be directed to statutory subject matter where the claim is directed to "limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice." McRO 837 F.3d at 1316. Like the claims at issue in McRO, the claimed invention provides limited rules in a process specifically designed to achieve an improved technological result in conventional virtual credit card systems. Claim 1, like the claims in McRO, "focus[es] on a specific means or method that improves the relevant technology" and is not "directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery." McRO 837 F.3d at 1314.

McRO was not abstract and improved a technology of 3-D animation.  Applicant’s claims are abstract that improve a business process of processing transaction information.

Thus, for the reasons above, the claims recite additional elements that integrate the exception into a practical application of that exception. The claims should therefore be patent eligible.
The rejection is withdrawn to claims 3, 4, 11, 12, 16, and 17 based on further consideration.  Claim 3 provides a practical application of natural language processing to identify metadata and ignore additional extraneous information.  Claims 11 and 16 are similar and claims 4, 12, and 17 depend from claims 3, 11, and 16.  The rejection remains for the other claims.
The claims satisfy Step 2B of the Mayo framework — The claims elements add significantly more so as to limit the abstract idea
Although it is not necessary under the two-part Mayo test to proceed further (because the claims are not directed to an abstract idea and/or the claims recite additional elements that integrate the exception into a practical application of that exception), the claims elements add significantly more so as to limit the abstract idea. Claim elements that amount to significantly more than the judicial exception may add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present.
For example, claim 1 recites the additional steps of:
•    provide a first input, as an authenticated input, to receive information from a previously authenticated known first entity,
•    provide a second input to receive information from apreviously unauthenticated and not yet identified second entity,
•    responsive to receipt of first digital information at an application program interface (API) associated with the first input, determine that the first digital information is representative of a first VCC transaction,
•    perform API data transformation and data mapping to process the first digital information with respect to payment processing for the first VCC transaction,
provide the first VCC transaction to a secure storage for processing by a credit card transaction processing system of the computer system, the first VCC transaction identifying a first receiving account and a second payment account,
•    responsive to receipt of second digital information via the second input, determine that the second digital information is representative of a second VCC transaction, the second digital information received as a digital message via an electronic data transfer at the second input, the digital message including metadata relating to a transaction between a provider and a purchaser, the metadata further including remittance information for the transaction identifying a remittance from the purchaser to the provider,
•    parse the metadata of the digital message to identify the second entity as an authenticated sender of the second VCC transaction,
•    parse the metadata to identify attributes to exchange with afirst account associated with the provider and a second account associated with the purchaser,
•    based on the identified attributes to exchange with the first account associated with the provider and the second account associated with the purchaser, determine that the identified attributes are sufficient to perform the second VCC transaction,
•    based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transform the identified attributes into a standard form acceptable by the credit card transaction processing system,
•    provide the second VCC transaction including the identified attributes transformed into the standard form to the secure storage for processing by the credit card transaction processing system, and
•    initiate transmission, from the credit card transaction processing system to a financial institution, of information to complete payment processing for the first VCC transaction and the second VCC transaction, wherein the credit card transaction system is unaware of whether the transaction was initiated using the first input or the second input.
Claims 9 and 14 recite similar features. These additional limitations amount to far more than simply identifying an abstract idea and then claiming "apply[ing] the abstract idea."
Claims are abstract if one step or element is abstract.  A combination of abstract elements is still abstract.
Further, based on the USPTO's Berkheimer memo dated April 19, 2018, which is based on the Federal Circuit's opinion in Berkheimer v. HP Inc., "[wjhether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination." Berkheimer memo, p. 2 (citing Berkheimer v. HP Inc., 881F.3dl360, 1369 (Fed. Cir. 2018)). More so, as the Federal Circuit explained, " [wjhether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Id. Therefore, even something disclosed in a piece of prior art might not be well-understood, routine, and conventional. In this instance, as detailed below with respect to the pending §103 rejection, the Office relies upon extremely generalized, high-level prior art that does not disclose the features of the claimed invention. This strongly suggests that the elements of the claims are not well-understood, routine, and conventional data gathering activity.
The rejection is not based on well-understood, routine and conventional.  Claim 9 is not even using a computer to perform any of the steps (therefore mental process).  
In summary, the subject matter of claims 1-20 is not well-understood, routine, and conventional as can be seen from consideration of the cited prior art references. As detailed below, applicant respectfully submits that the cited art clearly does not teach or suggest all the elements of amended claims 1-20. Thus, the failure of the prior art or combination of prior art to discloses the features of amended claims 1-20 strongly suggests that the elements of the claims are not well-understood, routine, and conventional.
For at least these reasons, taking all the claim elements both individually and as an ordered combination, the claims as a whole amount to significantly more than any abstract idea. Thus, Step 2B is satisfied, and the claims recite patent eligible subject matter.
Therefore, for at least the reasons above, claims 1-20 are patent eligible, and the rejection of that claim under § 101 should be withdrawn.
The rejection has been modified based on the above response.  

Applicant argues 35 USC §112 rejection, pg. 24 of Remarks:

Rejections under 35 U.S.C. § 112



Claims 1, 9, and 14 have been amended to remove the element "standardized criteria." Assignee believes this amendment overcomes the § 112 rejections. Accordingly, entry and acceptance of these amendments and withdrawal of the § 112 rejections are respectfully requested.

Withdrawn based on the claim amendments.

Applicant argues 35 USC §103 rejection, starting pg. 13 of Remarks:

Rejections under 35 U.S.C. § 103
Claims 1-20
Claims 1, 2, 5-7, 9, 10, 13-15, and 18-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over the combination of B of A, HighRadius, Bellam, Shappell, and Nacha.
Claims 3, 11, and 16 stand rejected under 35 U.S.C. § 103 as being unpatentable over the combination of B of A, HighRadius, Bellam, Shappell, Freda, Nacha, Chao, and Delany. These rejections are respectfully traversed, because the Office Action has not demonstrated that the cited combination either teaches or suggests each element of any rejected claim. Claims 1, 9, and 14 have been amended for clarity and emphasis.
For example, claim 1 has been amended to recite among other elements:
•    parse the metadata to identify attributes to exchange with a first account associated with the provider and a second account associated with the purchaser;
•    based on the identified attributes to exchange with the first account associated with the provider and the second account associated with the purchaser, determine that the identified attributes are sufficient to perform the second VCC transaction;
•    based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transform the identified attributes into a standard form acceptable by the credit card transaction processing system.
None of the cited references appear to teach or suggest the above functionalities. Applicant notes that most of the cited references (B of A, 
The rejection is withdrawn based on further consideration and Applicant’s prior response to a 37 CFR 1.105 (see Applicant’s Remarks pp. 11-12 dated March 11, 2020) and Examiner’s response 2-4 (Final Rejection, dated April 29, 2020).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on February 15, 2019. It is noted, however, that applicant has not filed a certified copy of the IN201941006157 application as required by 37 CFR 1.55. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-10, 13-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, 5-10, 13-15, and 18-20 are directed to a system, method, or product, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 14.  Claim 9 recites the limitations of:
A computer-implemented method comprising: 
providing a dual input virtual credit card (VCC) payment receiver function implemented on a computer system, the dual input VCC payment receiver function to:
provide a first input, as an authenticated input, to receive information from a previously authenticated known first entity; 
provide a second input to receive information from a previously unauthenticated and not yet identified second entity;
responsive to receipt of first digital information at an application program interface (API) associated with the first input:
determine that the first digital information is representative of a first VCC transaction;
perform API data transformation and data mapping to process the first digital information with respect to payment processing for the first VCC transaction; and 
provide the first VCC transaction to a secure storage for processing by a credit card transaction processing system of the computer system, the first VCC transaction identifying a first receiving account and a second payment account; 
responsive to receipt of second digital information via the second input: 
determine that the second digital information is representative of a second VCC transaction, the second digital information received as a digital message via an electronic data transfer at the second input, the digital message including metadata relating to a transaction between a provider and a purchaser, the metadata further including remittance information for the transaction identifying a remittance from the purchaser to the provider;
parse the metadata of the digital message to identify the second entity as an authenticated sender of the second VCC transaction;
parse the metadata to identify attributes to exchange with a first account associated with the provider and a second account associated with the purchaser; 
based on the identified attributes to exchange with the first account associated with the provider and the second account associated with the purchaser, determine that the identified attributes are sufficient to perform the second VCC transaction;
based on the determination that the identified attributes are sufficient to perform the second VCC transaction, transform the identified attributes into a standard form acceptable by the credit card transaction processing system; and
provide the second VCC transaction including the identified attributes transformed into the standard form to the secure storage for processing by the credit card transaction processing system; and 
initiate transmission, from the credit card transaction processing system to a financial institution, of information to complete payment processing for the first VCC transaction and the second VCC transaction, wherein the credit card transaction processing system is unaware of whether the transaction was initiated using the first input or the second input.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk such as identify the second entity as an authenticated sender of the second VCC transaction) or commercial interactions (e.g. determine that the first digital information is representative of a first VCC transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 9 is just somehow implementing a method without even applying generic computer components to the recited abstract limitations.  The processor and memory in Claim 1 and computer readable medium and processing units in Claim 14 Step 2A-Prong 1: YES. The claims are abstract)
In as much as Claim 9 does not apply a computer to any of the steps, other than provide a computer to perform a virtual credit card payment receiver function, the claims also can be performed in the mind of a person or with pen and paper and therefore fall under Mental Processes.  Also see October 2019 Update: Subject Matter Eligibility, pg. 8 where claiming a concept on a generic computer or in a computer environment would recite a mental process.  It’s noted that most of the claims do not have a computer performing the steps and the computer that is provided to perform the receiver function could be just a trivial step.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a computer system comprising processor(s) and memory (Claim 1); a computer system (Claim 9); and a non-transitory medium and processing unit(s) (Claim 14). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Applicant’s specification paras. [0055] that teach using various existing computer components and [0064] teaches persons of ordinary skill in the art are aware of software programs.  Accomplish specific, non-generic computer functions is not enough (para. [0064]) and is still just programming a computer.  See MPEP 2106.05(f) where applying a computer to an abstract element is not indicative or a practical application.  Perform API data transformation and data mapping is for payment processing, therefore is limited by an abstract element (“…an improvement in the Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible. Steps such as receiving, storing and transmitting are steps that are considered ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 5-8, 10, 13, 15, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 14 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The enterprise resource planning (ERP) system in claims 7, 8, and 20 is also claimed and taught at a high level of generality, and it could be just about anything (computer, software). The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-13, and 15-20 further are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
An update to the prior art search was conducted but does not result in a prior art rejection at this time.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693